Title: To James Madison from Tench Coxe, 22 June 1801
From: Coxe, Tench
To: Madison, James


Dear Sir
Lancaster Pa. June 22. 1801
I have seen the Gentleman, whom you mentioned in your favor of the 6th. to have left Washington before you saw him a second time. I find that he had expected to have been sent for in the Course of the five or six days he spent there, tho he is impressed with the proper ideas as to your hea[l]th, the press of Business, and the difficulty of intercourse in the present scattered state of the buildings. I am satisfied that the conversation I have had with him has left every thing, personal & official, upon the footing you would wish, tho I believe it was necessary. Before I could get to see him, I heard one or two things, which make me suppose he was not satisfied. I believe all will be right in his mind hereafter. He expressed a wish to know how the Subject on which he went, appeared at Washington, but I did not suffer our conversation to take that direction. He is going to the place he was at before (abroad) in the course of 1801, & from thence to the Metropolis of that Colony. He says the latter expedition will be a mere matter of pleasure & amusement. I do not find that he is gratified by the appointment of a successor to his antagonist, and treats the arrangemt. as one that promises indifferently. I am of opinion however, that gentleman will [be] able to serve our commerce, our government, and himself. I believe he is as pure and as able as any one that has been sent, or would be likely to accept the Station—and I do not doubt his attachment either to the principles of our Constitution, or to the independency of our government on foreign influences. No profits of foreign commerce, no benefits of foreign connexion or acquisition can compensate this country for a sacrifice of the elective principle, or an independent (tho accommodating) system of governmental operations. Few Consuls are as well prepared & disposed on those two points, I believe, as the Gentleman, who has gone to that important and dangerous colony.
I have given some further attention to Mr. Stricklands pamphlet. It is a new proof of the deep, strong & immense prejudices of the English against a government founded on the most guarded & liberal principles of equality. Persons as much above poverty, and the vices which it sometimes induces, as the landholder, are not to indulge the providential impulse of natural affection by giving equally among their young the least corrupting source of bread, because the country will become less embellished, and yield less of the beauties of agriculture. The Quakers, every where, the non resisting Germans, & the old Pennsa. farmers have pursued the equal division of property for many lives, and I will undertake to say that there is no other equally successful body of Agriculturists in America. Nor, for their education, do I believe there is as good a body in Europe. Holland & the freest of the old Cantons of Switzerland are great in Agriculture, and their lands were greatly divided. Lands are more divided in West Virginia, than in East Virginia, and farming is generally better in the former. Making allowances for soil & climate, Connecticut, tho so equally divided as to have farms of 30 Acres on a medium, is universally highly cultivated. We have believed, that the Jersey law of descents before 1782 or 1783 has done great injury to the state in making drone of the eldest Sons, and banishing the younger. The Daughters were helpless. It was the English law. The Sons take each two Shares, & the daughters one since the revolutionary law. The want of capital, and what are called servants in England, and of farming books are among the principal disadvantages of our Agriculture.
Mr. Strickland is extremely wrong in regard to the quality of American wheat. The Chessapeak wheats are clearly the best in America. I am well acquainted with the Milling & baking business, the House with which I lived from 1772 till the Autumn of 1776, being largely concerned in Mills & Bakeries for exportation, and the flour Commission business.
The condition of our agriculture & its profits are greatly ameliorated by the Universal establishment of mills, in consequence of which, in 1800, but one stout ship load of unmanufactured wheat was sent from Ama. about 26000 bushells, which would require a small Indiaman of about 450 Tons. The swarms from Europe, and the disturbed West Indies collected in our Towns require a vast deal of provisions & fuel, which give profit to the landholder. The digging of canals, making turnpikes & bridges have taken many from Agriculture, who must yet be fed. The vast body of sailors must be fed, and are drawn much more than formerly from farming families. The indubitable increase of manufacturers, demands supplies from the land for their trades other than grain; & provisions also to feed them. To appreciate these facts we must remember that it is a productive country which feeds itself & spares ⅓ for exportation. An Irish importation of 1000 families takes a county with 2000 farming families to find it bread for two years, by which time, if those emigrants were all farmers, they would supply themselves & give a surplus. The new England Emigrants into N Yk, Pennsa. & the reserve take a great deal of our grain while they are building, and clearing. We send flour westward & northward to the new Settlements. The increased Manufacture of beer & grain Spirits is immense. Our exports of barrelled S[alt?] beef & supplies of them to navy & shipping are greatly increased. In short besides all our increased home demand, our exports of our produce & manufactures were in 1800 double what they were in 1789, tho our population with all our emigrants probably is not more than 50 ⅌ Cent greater on a medium.
I should like to pay some little public Attention to this pamphlet, and would therefore than[k] you and Mr. Gallatin for a note of the Census of the States as far as returned, spare copies of papers relative to imports & exports from 1797 to this time; the same of Tonnage & Shipbuilding, and a note of the public ships built with their Tonnage, not those purchased. I would not wish to give the trouble of making copies or abstracts, but only ask for some of those spare copies which are lying about the Offices. The Census & the navy return would be easily abstracted. I am much impressed with this paper of Strickland, which is hostile to the middle & southern states, and to our character as an agricultural Country—also to our kind of Government. He appeared when here, one of their most rational & moderate people, and appeared to condemn the passionate conduct of some of their public men.
We have most abundant crops of grass this year, and fine prospects, nearly realized, of winter grain, except where the fly has hurt it. Our Summer grain looks very well and prices of meat, grain & meal are liberal. The administration will therefore have the blessings of plenty and good prices to keep the country in good humor with wise & honest measures. The reduction of the navy does not excite concern in the Country. I suppose the Merchants do not like it, especially the great capitalists with old permanent establishments that lead them to views of permanent & extensive Shipowning.
If any thing useful & impressive in regard to the Militia proceeds from the Government it will be much liked.
We are concernd to know what is done and expected upon the Subject of British Claims on this Country. The Country fears artificial and inequitable burdens from that cause. It would be extremely acceptable to men of fortune and clear property as well as the mass of our friends, if they could perceive that the discernment & fidelity to their interests of the present Administration was likely to be successfully displayed in devising better means for a just & saving execution of the Treaty on that point. It is well worth consideration whether the Majority of our functionaries under that Commission ought not to be discerning, faithful republicans. It has been made a source of local, personal, and official Obloquy in a degree and in instances which I do not like to risk on paper. Justice to the English claimant, with candor & tenderness to America and her citizens ought to satisfy every private Englishman. The business ought not to be rendered the means of co-operation between foreign & party enmities. I have known a foreign functionary to say things of the most malignant personal cast in the most public and unreserved manner upon that subject for which he should have been no longer received here: and yet I have known weighty party men uphold & justify him for that very conduct. Such public men would consent to a million of taxes to damn the character they opposed. One of those Commissioners should consider himself, as an unbiassed independent judge or arbiter, in a case requiring all possible temper, candor, and Justice. The influence of foreign affections interests or connexions, or of personal, party or local aversions should be banished.
I wrote you before in reply to your letter of the 6th. but having since seen the person you therein mentioned, I have written again. I am with sentiments of the highest esteem, dear Sir, yr. respectful friend & Servant
Tench Coxe
 

   
   RC (DLC). Cover marked private by Coxe; docketed by JM.



   
   Jacob Mayer.



   
   JM’s letter was dated 5 June.



   
   Tobias Lear.



   
   Strickland declared that the best wheat in America was grown in New York (Observations on the Agriculture of the United States, pp. 41–42).



   
   See JM to Rufus King, 15 June 1801.


